Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Pedro Suarez (Reg. Num. 45,895) on 12/15/2021. 
The claims should be amended to read as follows:
37.	(Currently Amended) A method comprising:
sending, by a client, a hypertext transfer protocol request for at least one asynchronous notification to be sent by a server to the client, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, the at least one proposed transport method comprising a first transport method, the first transport method comprising a separate hypertext transfer connection, the hypertext transfer protocol request including a callback uniform resource identifier at the client to enable the separate hypertext transfer connection, the separate hypertext transfer connection comprising a reverse hypertext transport protocol callback to the client;
determining, by the client, whether the first transport method comprising the separate hypertext transfer connection is successfully established, the first transport method being selected by the server from the at least one proposed transport method included in the hypertext transfer protocol request; and
when the determination is that the first transport method comprising the separate hypertext transfer connection is not established successfully, sending, by the client, another hypertext transfer protocol request to the server, the other hypertext transfer protocol request including at least one other proposed transport method comprising a websocket.
38.	(Canceled) 
42.	(Canceled)
44.	(Canceled) 
45.	(Currently Amended) A method comprising:
receiving, by a server, a hypertext transfer protocol request for the server to send at least one asynchronous notification, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, the at least one proposed transport method comprising a first transport method, the first transport method comprising a separate hypertext transfer connection, the hypertext transfer protocol request including a callback uniform resource identifier at a client to enable the separate hypertext transfer connection, the separate hypertext transfer connection comprising a reverse hypertext transport protocol callback to the client;
sending, by the server, an indication of whether the first transport method comprising the separate hypertext transfer connection selected by the server from the at least one proposed transport method is accepted for establishment;
sending, by the server, a message to probe establishment of the first transport method comprising the separate hypertext transfer connection; and
receiving, by the server, another hypertext transfer protocol request including at least one other proposed transport method comprising a websocket, when the first transport method comprising the separate hypertext transfer connection is not accepted for establishment or not successfully established.
46.	(Canceled) 
50.	(Canceled) 
51.	(Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
send a hypertext transfer protocol request for at least one asynchronous notification to be sent by a server to the apparatus, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, the at least one proposed transport method comprising a first transport method, the first transport method comprising a separate hypertext transfer connection, the first transport method comprising a separate hypertext transfer connection, the hypertext transfer protocol request including a callback uniform resource identifier at the apparatus to enable the separate hypertext transfer connection, the separate hypertext transfer connection comprising a reverse hypertext transport protocol callback to the apparatus;
determine whether the first transport method comprising the separate hypertext transfer connection is successfully established, the first transport method being selected by the server from the at least one proposed transport method included in the hypertext transfer protocol request; and
when the determination is that the first transport method comprising the separate hypertext transfer connection is not established successfully, send another hypertext transfer protocol request to the server, the other hypertext transfer protocol request including at least one other proposed transport method comprising a websocket.

52.	(Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
receive a hypertext transfer protocol request for the apparatus to send at least one asynchronous notification, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, the at  least one proposed transport method comprising a first transport method, the first transport method  comprising a separate hypertext transfer connection, the hypertext transfer protocol request including a callback uniform resource identifier at a client to enable the separate hypertext transfer connection, the separate hypertext transfer connection comprising a reverse hypertext transport protocol callback to the client;
send an indication of whether the first transport method comprising the separate hypertext transfer connection selected by the apparatus from the at least one proposed transport method is accepted for establishment;
send a message to probe establishment of the first transport method comprising the separate hypertext transfer connection; and
receive another hypertext transfer protocol request including at least one other proposed transport method comprising a websocket, when the first transport method comprising the separate hypertext transfer connection is not accepted for establishment or not successfully established.
53.	(Currently Amended) A non-transitory computer-readable medium including program code which when executed causes operations comprising:
sending, by a client, a hypertext transfer protocol request for at least one asynchronous notification to be sent by a server to the client, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, the at least one proposed transport method comprising a first transport method, the first transport method comprising a separate hypertext transfer connection, the first transport method comprising a separate hypertext transfer connection, the hypertext transfer protocol request including a callback uniform resource identifier at the client to enable the separate hypertext transfer connection, the separate hypertext transfer connection comprising a reverse hypertext transport protocol callback to the client;
determining, by the client, whether the first transport method comprising the separate hypertext transfer connection is successfully established, the first transport method being selected by the server from the at least one proposed transport method included in the hypertext transfer protocol request; and
when the determination is that the first transport method comprising the separate hypertext transfer connection is not established successfully, sending, by the client, another hypertext transfer protocol request to the server, the other hypertext transfer protocol request including at least one other proposed transport method comprising a websocket.
54.	(Currently Amended) A non-transitory computer-readable medium including program code which when executed causes operations comprising:
receiving, by a server, a hypertext transfer protocol request for the server to send at least one asynchronous notification, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, the at least one proposed transport method comprising a first transport method, the first transport method comprising a separate hypertext transfer connection, the hypertext transfer protocol request including a callback uniform resource identifier at the client to enable the separate hypertext transfer connection, the separate hypertext transfer connection comprising a reverse hypertext transport protocol callback to the client;
sending, by the server, an indication of whether the first transport method comprising the separate hypertext transfer connection selected by the server from the at least one proposed transport method is accepted for establishment;
sending, by the server, a message to probe establishment of the first transport method comprising the separate hypertext transfer connection; and
receiving, by the server, another hypertext transfer protocol request including at least one other proposed transport method comprising a websocket, when the first transport method comprising the separate hypertext transfer connection is not accepted for establishment or not successfully established. 

Allowable Subject Matter
Claims 37, 39-40, 43, 45, 47, 49, and 51-55 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 10/27/2021 and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. The cited prior art shows a sequence of setting a websocket connection and if it fails to set up a long polling connection. However, the prior art fails to teach the amended limitations in the manner and sequence recited. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441